SUMMARY ORDER
The plaintiffs appeal from the District Court’s (1) grant of summary judgment dismissing their age discrimination, retaliation, and conversion claims, and (2) denial of their renewed motion to alter or amend the judgment based on novel claims of antitrust price-fixing.
For substantially the reasons stated in Judge Keenan’s thorough opinion, we affirm the District Court’s grant of summary judgment. Moreover, we cannot conclude that the District Court abused its discretion when it denied the plaintiffs’ renewed motion to alter or amend the judgment. See 12 James Wm. Moore et al., Moore’s Fed. Prac. § 59.30[6] (3d ed.2002) (explaining that a motion to amend or alter a judgment may not be used to argue new legal theories) (citing numerous cases). Finally, to the extent that plaintiffs argue that the district court erred by refusing to reinstate an ERISA claim, we find no error.
We have considered all of the plaintiffs’ claims on appeal and we hereby AFFIRM the judgment of the District Court.